Examiner’s Statement of Reasons for Allowance


Claims 1-12, and 14-21, as amended on 8/26/2021, are not rejected under 35 U.S.C. § 101, because they are directed to a judicial exception (e.g., an abstract idea, etc.) but recite a practical application under the 2019 PEG, October update.  According to the 2019 PEG, “[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” 2019 PEG at 54. One of the exemplary considerations for practical integration is “an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” Id. at 55 (emphasis added). 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.(2014); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/ fdsys/pkg/ FR-2014-12- 16/pdf/2014-29414.pdf; 2015 Update to the 
In this application, the totality of the claim language effects a practical application of a long standing commercial practice (conducting a transaction anonymously).  The claims integrate the alleged exception into a practical application and allows transactions to be conducted while affording anonymity to the user, which is a practical application of the alleged abstract idea of “using a machine- readable code to communicate and/or obfuscate transaction information and redacting user identification information.” Analogous to elements implemented with a Fourdrinier machine, the steps of “selectively removing user identification information of the first user before information regarding the transaction is communicated to the second user” and “selectively concealing the identity of the first user from a social media contact list of the first user at least in part by replacing the identity of the user with a generic replacement effects a practical application when considering the totality of the limitations.
The invention offers technical solution by helping protect user identity and data security.” See paragraph [0015] of the specification. Paragraph [0060] explains that, “if the user of the user device 250 chooses to participate in the transaction as an anonymous user, the process flow 200 may perform step 7B instead, in which the true identity of the user may be hidden in the transaction, for example as shown in FIG. 9B. Using the social media example, the social media posting may indicate that a “Venmo user” (or another suitable anonymous user handle) participated in a transaction. In some embodiments, the selection of “anonymous” sends a message from the user device 250 to the server 220 (e.g., in response to the “RECEIVE MONEY” button being clicked) to let the server 220 “know” that the user of the device 250 wishes to remain anonymous.”  Advantageously, by selectively anonymizing a user's identity in a manner such that the identity of the user is replaced with a generic identity shared by multiple users, that user can truly enjoy anonymity, especially in a social media environment/context. Since user privacy is enhanced, the user may be more willing to engage in electronic activities where privacy is a concern. See paragraph [0094] of the specification. A mobile transaction application that implements amended claim 1 may be useful in a variety of contexts where privacy and data security are desired. As such, Applicant respectfully submits that, even if amended claim 1 is considered an abstract idea, it is a very specific practical application of the alleged abstract idea and is achieved through a specific ordered combination of limitations in claim 1. The practical application is clearly not just a result of a drafting effort designed to monopolize the alleged judicial exception of “using a machine-readable code to communicate and/or obfuscate transaction information and redacting user identification information,” which can be performed in countless ways other than what is recited in Applicant’s claim 1. Since amended claim 1 integrates the alleged abstract idea into a practical application, it satisfies congas Prong Two of step 2A of the 2019 Guidance, and therefore claim 1 is patent eligible per the 2019 Guidance.   The other independent claims may differ in the language of the last limitation, but they are offered under the same remarks; and as such, are construed congruently.  
Thus, the payment network is integral to the claims, such that the claims overcome Step 2A, prong 2. 
As per the prior art, it would require improper hindsight and piecemeal to construct a proper § 103 rejection of the claims as amended.   As such, the claims overcome the prior art references of record (PARR). 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082. The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 


/WILLIAM J JACOB/Examiner, Art Unit 3696